Determination of the board of trustees confirmed and certiorari proceeding dismissed, with fifty doEars costs and disbursements to respondents. No opinion. Young, Seudder and Tompkins, JJ., concur; Lazansky, P. J., and Davis, J., dissent, with the foEowing memorandum: The board was without power to require a change after the buüding inspector had approved the plans and the petitioner had acted on them to the extent of having practicaEy completed the budding according to the original plans so approved. Furthermore, the action of the board was arbitrary and capricious; and it was not warranted in singling out this particular property instead of making a general ordinance or regulation.